—Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered November 1, 1990, convicting defendant, after jury trial, of murder in the second degree, two counts of burglary in the second degree, and two counts of attempted robbery in the first degree, and sentencing him to concurrent terms of 25 years to life on the murder count, and IV2 to 15 years on each remaining count, unanimously affirmed.
Whether the jury determined that defendant intentionally kicked or pushed the pursuing police officer off the roof of the subject premises (amply supported by the credible evidence), or that the officer fell from the roof during his nighttime pursuit of defendant (admittedly a felon fleeing from the scene of his crimes), the elements of felony murder were clearly established (Penal Law § 125.25 [3]). The trial court’s initial and supplementary jury charges regarding the elements of felony murder conveyed the appropriate legal principles (Matter of Anthony M., 63 NY2d 270, 280; People v Kibbe, 35 NY2d 407, 412), and the court fulfilled its duty to provide meaningful responses to the jury’s requests for clarification and amplification of the initial charges (People v Malloy, 55 NY2d 296, cert denied 459 US 847).
We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Milonas, Ross and Asch, JJ. [See, 150 Misc 2d 499.]